Citation Nr: 0101669	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  96-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma as result of exposure to radiation.

2.  Entitlement to service connection for prostate cancer as 
a result of exposure to radiation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to April 
1946 and from January 1951 to June 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for basal cell carcinoma and for prostate cancer as result of 
exposure to radiation.

The Board remanded the case for further development in June 
1997 and denied the claims in January 1999.  The veteran 
appealed the Board's January 1999 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2000, the Court granted a Joint Motion for Remand submitted 
by the parties.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In the Joint Motion for Remand, the parties noted that, in 
claims for service connection for disabilities based on 
radiation exposure, 38 C.F.R. § 3.311 (2000).  establishes a 
series of chronological obligations upon the claimant and VA, 
including that where it is determined that a radiogenic 
disease manifested itself within a certain time period and it 
is contended that the disease is the result of exposure to 
ionizing radiation in service, the VA must obtain a dose 
assessment.  38 C.F.R. § 3.311(a).  The parties noted that 
after it is determined by the dose assessment that the 
veteran was exposed to radiation, the RO must refer the case 
to the Under Secretary for Benefits for further 
consideration.  

The parties stated that the veteran in this case has 
established that he suffers from prostate and skin cancers, 
both radiogenic diseases under 38 C.F.R. § 3.311(b)(2), and 
has claimed that he was exposed to radiation while serving on 
the USS FRANK KNOX when that ship undertook a secret mission 
into the East China Sea at the end of August 1945 to collect 
radiation samples.  Consequently, the parties agreed that VA 
was required to obtain a dose estimate for the veteran.

The parties noted that the RO did request a dose estimate 
from the Defense Nuclear Agency (DNA) which responded that 
the closest the ship came to Nagasaki or Hiroshima was 525 
miles.  DNA did not indicate that the FRANK KNOX had sailed 
into the East China Sea in the fall of 1945 and did not 
provide a dose estimate.  However, the parties agreed that, 
when the veteran subsequently submitted part of the ship's 
newspaper which partially corroborated his contention that 
the ship sailed into the East China Sea following the 
dropping of the atomic bombs, the RO should have requested 
clarification from DNA.  The parties agreed that remand for 
clarification of the veteran's exposure to radiation and an 
actual dose estimation was required.  Moreover, the parties 
stated that on remand a complete copy of the ship's newspaper 
should also be requested and should be provided to DNA.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
submit a complete copy of the newspaper 
from the USS FRANK KNOX.
2.  The RO should forward the copy of the 
ship's newspaper to DNA for clarification 
of the veteran's exposure to radiation 
based on this evidence, and an actual 
dose estimation.

The RO should review the veteran's claims.  If they remain 
denied, the RO should furnish the veteran and his attorney an 
appropriate supplemental statement of the case and give them 
the opportunity to respond.  The case should then be returned 
to the Board, if in order, for further appellate review.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  



		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



